Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
December 21, 2004, among DADE BEHRING HOLDINGS, INC., a Delaware corporation
(“Holdings”), DADE BEHRING INC., a Delaware corporation (the “Borrower”), the
lenders from time to time party to the Credit Agreement referred to below (the
“Lenders”), and DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent (in
such capacity, the “Administrative Agent”).  Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

 

WITNESSETH :

 

WHEREAS, Holdings, the Borrower, the Lenders, Deutsche Bank Securities Inc., as
Lead Arranger and Lead Book Runner, General Electric Capital Corporation and The
Royal Bank of Scotland PLC, as Syndication Agents, and the Administrative Agent
are parties to a Credit Agreement, dated as of October 3, 2002 (as amended,
modified and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Fifth Amendment, the
parties hereto wish to amend the Credit Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 


I.              AMENDMENTS TO CREDIT AGREEMENT.


 


1.             SECTION 8.02(N) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE TEXT “$150,000,000” APPEARING IN SAID SECTION AND INSERTING THE
TEXT “$175,000,000” IN LIEU THEREOF.


 


2.             SECTION 8.09(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING THE TABLE APPEARING IN SAID SECTION AND INSERTING THE FOLLOWING NEW
TABLE IN LIEU THEREOF:

 

“Fiscal Year Ending

 

Amount

 

 

 

 

 

December 31, 2003

 

$

110,000,000

 

December 31, 2004

 

$

150,000,000

 

December 31, 2005

 

$

175,000,000

 

December 31, 2006

 

$

175,000,000

 

December 31, 2007

 

$

175,000,000

 

December 31, 2008

 

$

175,000,000

”.

 


3.             THE DEFINITION OF “APPLICABLE MARGIN” APPEARING IN SECTION 10 OF
THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE TABLE APPEARING IN
SAID SECTION AND INSERTING THE FOLLOWING NEW TABLE IN LIEU THEREOF:


 

--------------------------------------------------------------------------------


 

Applicable Credit Rating
Level

 

Applicable Margins

 

 

A-3 Term Loans

 

B Term Loans

 

Revolving Loans

 

Swingline Loans

 

 

 

Euro
Rate

 

Base
Rate

 

Euro
Rate

 

Base
Rate

 

Euro
Rate

 

Base
Rate

 

Euro
Rate

 

Base
Rate

 

Rating Level 1

 

4.00

%

N/A

 

1.75

%

0.75

%

3.75

%

2.75

%

4.25

%

2.75

%

Rating Level 2

 

4.00

%

N/A

 

1.75

%

0.75

%

3.75

%

2.75

%

4.25

%

2.75

%

Rating Level 3

 

4.25

%

N/A

 

1.75

%

0.75

%

4.00

%

3.00

%

4.50

%

3.00

%

 


AND (II) INSERTING THE FOLLOWING SENTENCE AT THE END OF SAID DEFINITION:


 


“IT IS UNDERSTOOD AND AGREED THAT FOR PERIODS PRIOR TO THE FIFTH AMENDMENT 100%
EFFECTIVE DATE, THE “APPLICABLE MARGIN” FOR B TERM LOANS SHALL BE DETERMINED IN
ACCORDANCE WITH THE DEFINITION OF “APPLICABLE MARGIN” USED IN THIS AGREEMENT (AS
IN EFFECT IMMEDIATELY PRIOR TO THE FIFTH AMENDMENT 100% EFFECTIVE DATE).”.


 


4.             SECTION 10 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING
THE FOLLOWING NEW DEFINITIONS IN APPROPRIATE ALPHABETICAL ORDER:

 

“Fifth Amendment” shall mean the Fifth Amendment to this Agreement, dated as of
December 21, 2004.

 

“Fifth Amendment 100% Effective Date” shall have the meaning provided in the
Fifth Amendment.

 


II.            MISCELLANEOUS PROVISIONS.


 


1.             IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS FIFTH
AMENDMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY REPRESENTS AND WARRANTS THAT
(I) NO DEFAULT OR EVENT OF DEFAULT EXISTS AS OF EACH OF THE FIFTH AMENDMENT
GENERAL EFFECTIVE DATE (AS DEFINED BELOW) AND THE FIFTH AMENDMENT 100% EFFECTIVE
DATE (AS DEFINED BELOW), IN EACH CASE BOTH IMMEDIATELY BEFORE AND IMMEDIATELY
AFTER GIVING EFFECT THERETO, (II) ALL OF THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON EACH OF THE FIFTH AMENDMENT GENERAL
EFFECTIVE DATE AND THE FIFTH AMENDMENT 100% EFFECTIVE DATE, IN EACH CASE BOTH
IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING EFFECT THERETO, WITH THE SAME
EFFECT AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF
THE FIFTH AMENDMENT GENERAL EFFECTIVE DATE OR THE FIFTH AMENDMENT 100% EFFECTIVE
DATE, AS THE CASE MAY BE (IT BEING UNDERSTOOD THAT ANY REPRESENTATION OR
WARRANTY MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH SPECIFIC DATE).


 

2

--------------------------------------------------------------------------------


 


2.             THIS FIFTH AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT
CONSTITUTE A MODIFICATION, ACCEPTANCE OR WAIVER OF ANY OTHER PROVISION OF THE
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT.


 


3.             THIS FIFTH AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL
OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. A COMPLETE SET
OF COUNTERPARTS SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


4.             THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.


 


5.             (A) THE PROVISIONS OF PART I OF THIS FIFTH AMENDMENT (OTHER THAN
SECTIONS 3 AND 4 OF PART I HEREOF) SHALL BECOME EFFECTIVE ON THE DATE (THE
“FIFTH AMENDMENT GENERAL EFFECTIVE DATE”) WHEN EACH OF HOLDINGS, THE BORROWER,
EACH OTHER CREDIT PARTY AND LENDERS CONSTITUTING THE REQUIRED LENDERS SHALL HAVE
SIGNED A COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND
SHALL HAVE DELIVERED (INCLUDING BY WAY OF FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION) THE SAME TO WHITE & CASE LLP, 1155 AVENUE OF THE AMERICAS, NEW
YORK, NY 10036 ATTENTION: MAY YIP (FACSIMILE NUMBER: 212-354-8113 / EMAIL
ADDRESS: MYIP@WHITECASE.COM).


 

(b)           The provisions of Sections 3 and 4 of Part I of this Fifth
Amendment shall become effective on the date (the “Fifth Amendment 100%
Effective Date”) when each of the following conditions shall have been
satisfied:

 

(i)            each Lender with outstanding B Term Loans on such date shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same to White & Case LLP as provided in preceding
clause (a)(i); and

 

(ii)           the Fifth Amendment General Effective Date shall have occurred.

 


6.             BY EXECUTING AND DELIVERING A COPY HEREOF, EACH CREDIT PARTY
HEREBY AGREES THAT ALL LOANS (INCLUDING, WITHOUT LIMITATION, THE B TERM LOANS)
SHALL BE FULLY GUARANTEED PURSUANT TO THE HOLDINGS GUARANTY AND THE SUBSIDIARY
GUARANTY IN ACCORDANCE WITH THE TERMS AND PROVISIONS THEREOF AND SHALL BE FULLY
SECURED PURSUANT TO THE SECURITY DOCUMENTS.


 


7.             FROM AND AFTER EACH OF THE FIFTH AMENDMENT GENERAL EFFECTIVE DATE
AND THE FIFTH AMENDMENT 100% EFFECTIVE DATE, ALL REFERENCES IN THE CREDIT
AGREEMENT AND EACH OF THE OTHER CREDIT DOCUMENTS TO THE CREDIT AGREEMENT SHALL
BE DEEMED TO BE REFERENCES TO THE CREDIT AGREEMENT AS MODIFIED HEREBY ON THE
FIFTH AMENDMENT GENERAL EFFECTIVE DATE OR THE FIFTH AMENDMENT 100% EFFECTIVE
DATE, AS THE CASE MAY BE.


 

*     *     *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.

 

 

DADE BEHRING HOLDINGS, INC.

 

 

 

 

 

By:

 

/s/    Mark W. Moran

 

 

 

Name:

Mark W. Moran

 

 

Title:

Vice President Tax and Treasury

 

 

 

DADE BEHRING INC.

 

 

 

 

 

By:

 

/s/    Mark W. Moran

 

 

 

Name:

Mark W. Moran

 

 

Title:

Corporate Vice President and Treasurer

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

 

Individually and as Administrative

 

 

Agent

 

 

 

 

 

By:

 

/s/    Mary Kay Coyle

 

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

By:

 

/s/    Carin M. Keegan

 

 

 

Name:

Carin M. Keegan

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Fifth Amendment, hereby
consents to the entering into of the Fifth Amendment and agrees to the
provisions thereof (including, without limitation, Part II, Section 6 thereof).

 

 

DADE BEHRING FINANCE CO. LLC

 

 

 

 

 

 

 

By:

 

/s/   Louise S. Pearson

 

 

 

Name:

Louise S. Pearson

 

 

Title:

Secretary and General Counsel

 

 

 

 

 

 

 

DADE FINANCE LLC (formerly known as Dade
        Finance, Inc.)

 

 

 

 

By:

 

/s/   Louise S. Pearson

 

 

 

Name:

Louise S. Pearson

 

 

Title:

Secretary and General Counsel

 

--------------------------------------------------------------------------------